 1   McGREGOR W. SCOTT
     United States Attorney
 2   DAVID W. SPENCER
     KEVIN C. KHASIGIAN
 3   Assistant U. S. Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             2:17-CR-00152-KJM
12                  Plaintiff,
                                                           PRELIMINARY ORDER OF
13          v.                                             FORFEITURE
14   DIMAS ORTIZ,
15                  Defendant.
16

17          Based upon the plea agreement entered into between the United States of America and defendant

18 Dimas Ortiz, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

19          1.      Pursuant to 21 U.S.C. § 853(a), defendant Dimas Ortiz’s interest in the following property

20 shall be condemned and forfeited to the United States of America, to be disposed of according to law:

21                  a.      2012 Ford Shelby Mustang, VIN: 1ZVBP8JS2C5243557, License Number
                            7PAG065.
22

23          2.      The above-listed property constitutes or is derived from proceeds obtained, directly or

24 indirectly, as a result of a violation of 21 U.S.C. § 841(a)(1), and/or was used, or intended to be used, in

25 any manner or part to commit or to facilitate the commission of a violation of 21 U.S.C. § 841(a)(1).

26          3.      Pursuant to Rule 32.2(b)(3), the Attorney General (or a designee) shall be authorized to

27 seize the above-listed property. The aforementioned property shall be seized and held by the U.S.

28 Marshals Service, in its secure custody and control.
                                                          1                 Application for Preliminary Order of Forfeiture
 1          4.      a.      Pursuant to 21 U.S.C. § 853(n), and Local Rule 171, the United States shall

 2 publish notice of the order of forfeiture. Notice of this Order and notice of the Attorney General’s (or a

 3 designee’s) intent to dispose of the property in such manner as the Attorney General may direct shall be

 4 posted for at least 30 consecutive days on the official internet government forfeiture site

 5 www.forfeiture.gov. The United States may also, to the extent practicable, provide direct written notice

 6 to any person known to have alleged an interest in the property that is the subject of the order of

 7 forfeiture as a substitute for published notice as to those persons so notified.

 8                  b.      This notice shall state that any person, other than the defendant, asserting a legal

 9 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the

10 first day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or

11 within thirty (30) days from receipt of direct written notice, whichever is earlier.

12          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

13 will enter a Final Order of Forfeiture pursuant to 21 U.S.C. § 853(a), in which all interests will be

14 addressed.

15          SO ORDERED this 31st day of January, 2020.

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            2                  Application for Preliminary Order of Forfeiture
